Name: Council Regulation (EEC) No 2632/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff (1980) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 12 . 79 Official Journal of the European Communities No L 306/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2632/79 of 20 November 1979 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within subheading 48.01 A of the Common Customs Tariff ( 1980) and extending this quota to include certain other types of paper among Member States would seem to be consistent with the Community nature of the quota ; whereas , in order ­ that it may correspond as closely as possible to the actual trend of the market in the product in question, allocation of the quota should be in proportion to the requirements of the Member States as calculated by reference to statistics on imports from third countries during a representative reference period and to the economic outlook for the year covered by the quota in question ; Whereas, for the last three years for which complete statistics are available, the imports of each of the Member States amounted to the following percentages, of total imports of the products in question : THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 and 113 thereof, Having regard to the proposal from the Commission , Whereas the Community has undertaken to open an annual duty-free Community tariff quota of 1 500 000 tonnes of newsprint falling within subheading 48.01 A ; Whereas, in view of present Community production capacity, that quantity is insufficient to meet anticipated import requirements ; whereas provision should therefore be made for an autonomous supplementary quota which , according to the estimates submitted , may be fixed at present «at . 1 300 000 tonnes ; whereas the fact that this figure has been adopted for the autonomous supplementary. quota does not rule out a readjustment during the quota period ; whereas a Community tariff quota should therefore be opened for 1980 for a total quantity of 2.800 000 tonnes of the product in question ; Whereas provision should be made for extending the tariff quota in question to include certain types of paper fulfilling all the conditions set out in the Additional Note to Chapter 48 except those relating to water marks ; 1976 1977 ¢ 1978 Benelux 12-55 14-41 14-78 Denmark 5-92 5-43 6-55 Germany 26.90 27-85 25-28 France 11.50 11-82 11.42 Ireland 2.03 1-85 1.94 Italy 0.50 0-49 0.89 United Kingdom 40.60 38.15 39-44 Whereas, in view of the above and of the foreseeable trend on the market in newsprint, in general , and of production in particular during 1980 the initial quota may be allocated approximately in the following percentages : Whereas equal and continuous access to the quota should be ensured for all Community importers and the rate of duty for the tariff quota should be applied without interruption to all imports of the product in question until the quota is exhausted ; whereas in the light of these principles, arrangements for the utilization of the Community tariff quota based on an allocation Benelux Denmark Germany France Ireland Italy United Kingdom 14.45 7.71 28-51 11-17 . 1.95 1-15 35.06 No L 306/2 Official Journal of the European Communities 3 . 12 . "9 of newsprint contained in the Additional Note to Chapter 48 , except as regards the criteria governing watermarks . 3 . Imports of newsprint shall not he charged against this tariff quota if they are already free of customs duties under other preferential tariff treatment . Furthermore , imports of any other paper referred to in paragraph 2 enjoying duty-free exemption under the said tariff quota shall not be charged against the indicative ceilings fixed under certain free trade agreements . 4 . The Common Customs Tariff duty shall be totally suspended within the limits of the above quota . Whereas , to take account of import trends for the product concerned , the quota should be divided into two tranches, the first being allocated among the Member States and the second held as a reserve to cover subsequently the requirements of Member States which have exhausted their initial shares ; whereas, to give importers some degree of certainty and yet enable Community production to be disposed of on satisfactory terms, the first tranche of the ' quota should be fixed at about 93 % of the full amount ; Whereas Member States may exhaust their initial shares at different rates ; whereas to provide for this eventuality and avoid disruption of supplies any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas each time its additional share is almost exhausted a Member State should draw a further share , and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; whereas this form of administration requires close collaboration between the Member States and the Commission , and the latter must be in a position to keep account of the extent to which the quota has been used up and to inform the Member States accordingly ; Whereas if at a given date in the quota period a considerable quantity of a Member State's initial share remains unused it is essential , to prevent a part of the Community tariff quota from remaining unused in one Member State while it could be used in others , that such State should return a significant proportion thereof to the reserve ; Whereas , since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union , any transaction in respect of the administration of the shares allocated to that economic union may be carried out by any one of its members , Article 2 1 . The Community tariff quota referred to in Article 1 shall be divided into two tranches . 2 . A first- tranche of 2 595 500 tonnes shall be allocated among the Member States . Member States ' shares, which subject to Article 5 shall be valid from 1 January until 31 December 1980 , shall be as follows : tonnes Benelux 375 000 Denmark 200 000 Germany 740 000 France 290 000 Ireland 50 500 Italy 30 000 United Kingdom 9 1 0 000 3 . The second tranche, of 204 500 tonnes , shall constitute the reserve . HAS ADOPTED THIS REGULATION : Article t 1 . During the period 1 January to 31 December 1980 , a Community tariff quota of 2 800 000 tonnes shall be opened in respect of newsprint falling within subheading 48.01 A of the Common Customs Tariff ('). 2 . Member States may charge against this tariff quota the other types of paper complying with the definition Article  &gt; 1 . If 90 % or more ot a Member State 's initial share as fixed in Article 2 ( 2 ), or of that share minus the portion returned to the reserve where Article 5 has been applied , has been used up it shall forthwith , bv notifying the Commission , draw a second share , to the extent that the reserve so permits , equal to 15 % of its initial share , rounded up as necessary to the next whole number . 2 . If, after its initial share has been exhausted , 90 % or more of the second share drawn by a Member State has been used up , that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a third share equal to 7-5 % of its initial share . (') Entry under this subheading is subject to conditions to be determined by the competent authorities . 3 . 12 . 79 Official Journal of the European Communities No L 306/3 3 . If, after its second share has been exhausted, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in the manner and to the extent provided in paragraph 1 , draw a fourth share equal to the third. This procedure shall apply until the reserve is exhausted. 4. Notwithstanding paragraphs 1, 2 and 3, Member States may draw lesser shares than those specified in those paragraphs if there are grounds for believing that those specified may not be used in full. They shall inform the Commission of their reasons for applying this provision. Article 4 Additional shares drawn pursuant to Article 3 shall be valid until 31 December 1980. Article 5 The Member States shall return to the reserve, not later than 1 October 1980, the unused portion of their initial share which, on 15 September 1980, is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion may not be used in full. Member States shall, not later than 1 October 1 980, notify the Commission of the total quantities of the products in question imported up to and including 15 September 1980 and charged against the Community tariff quota and of any portion of their initial shares returned to the reserve. Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and shall, as soon as it has been notified!, inform each Member State of the extent to which die reserve has been used up . It shall inform the Member States, not later than 5 October 1980 of the amount still in reserve after amounts have been returned thereto pursuant to Article 5 . It shall ensure that when a quantity exhausting the reserve is drawn, the amount so drawn does not exceed the balance available, and to this end shall notify the amount of that balance to the Member State making the last drawing. Article 7 1 . Member States shall take all appropriate measures to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated share of the Community quota. 2 . Member States shall take afl measures necessary to ensure that the types of paper referred to in Article 1 (2 ) included in this tariff quota are in fact intended for the printing of newspapers, weekly papers or other periodicals of heading No 49,02, published at least 10 times per year. 3 . Member States shall ensure that importers of the products in question established in their territory have free access to the shares allocated to it, 4. The extent to which' a MembeT State has used up its shares shall be determined on the basis of imports of the products in question entered with the customs authorities for free circulation . Article 8 On receipt of a request from the Commission the Member States shall notify it of the importations charged against its share. Article 9 Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 10 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 November 1979. For the Council The President M. O'KENNEDY